          Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 1 of 31




 1 Robert V. Prongay (#270796)
   Lionel Z. Glancy (#134180)
 2 Lesley F. Portnoy (#304851)
   GLANCY PRONGAY & MURRAY LLP
 3
   1925 Century Park East, Suite 2100
 4 Los Angeles, California 90067
   Telephone: (310) 201-9150
 5 Facsimile: (310) 432-1495
   rprongay@glancylaw.com
 6 lportnoy@glancylaw.com

 7
   Liaison Counsel for Lead Plaintiff Globis Capital Advisors L.L.C.
 8 and the Proposed Plaintiff Class

 9 [Additional Counsel on Signature Page]

10                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
11                               SAN FRANCISCO DIVISION
12

13 STEVEN LAZAN,                                            Case No. 3:18-cv-00923-RS
14                            Plaintiff,                    CLASS ACTION
15 v.
                                                           LEAD PLAINTIFF’S NOTICE OF
16 QUANTUM CORPORATION, et. al.,                           MOTION FOR FINAL APPROVAL
                                                           OF CLASS ACTION SETTLEMENT
17                             Defendants.                 AND PLAN OF ALLOCATION AND
                                                           MEMORANDUM OF POINTS AND
18                                                         AUTHORITIES IN SUPPORT
19                                                         THEREOF

20 ALEXANDER E. NABHAN,
                                                            Hearing Date:   November 14, 2019
21                            Plaintiff,                    Time:           1:30 p.m.
     v.                                                     Location:       Courtroom 3 – 17th Floor
22
                                                            Judge:          Hon. Richard Seeborg
23 QUANTUM CORP., et al.,

24                             Defendants.

25

26

27

28
     MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
        Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 2 of 31




 1                                                 TABLE OF CONTENTS

 2 TABLE OF AUTHORITIES ........................................................................................................ iii

 3 NOTICE OF MOTION FOR FINAL APPROVAL
   OF CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION .....................................1
 4
   STATEMENT OF ISSUES TO BE DECIDED .............................................................................1
 5
   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................2
 6
        I.    PRELIMINARY STATEMENT ............................................................................2
 7
        II.   PRELIMINARY APPROVAL AND THE NOTICE PROGRAM ........................3
 8
        III.  PROCEDURAL AND FACTUAL BACKGROUND............................................5
 9
        IV.   THE PROPOSED SETTLEMENT IS FAIR, REASONABLE,
10            AND ADEQUATE UNDER THE APPLICABLE STANDARDS
              AND SHOULD BE APPROVED ..........................................................................5
11

12                       A.       The Standards for Final Approval of Class Action Settlements .................5

13                       B.       Application of the Ninth Circuit’s Factors Supports
                                  Final Approval of the Settlement................................................................7
14
                                  1.        The Strength of Lead Plaintiff’s Case and the Risks
15                                          Associated with Continued Litigation ............................................7
16                                2.        The Complexity, Expense, and Likely Duration of
                                            Further Litigation ..........................................................................10
17
                                  3.        The Risk of Maintaining Class-Action Status
18                                          Through Trial ................................................................................11
19                                4.        The Amount Offered in the Settlement.........................................12
20                                5.        The Extent of Discovery Completed and the
                                            Stage of the Proceedings...............................................................14
21
                                  6.        The Experience and Views of Counsel.........................................15
22
                                  7.        Reaction of the Settlement Class to Date......................................16
23
                         C.       Application of the Factors Identified in the Amendments to
24                                Rule 23 Supports Approval of the Settlement as
25                                Fair, Reasonable, and Adequate................................................................17

26                                1.        Lead Plaintiff and Lead Counsel Have Adequately
                                            Represented the Settlement Class .................................................17
27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                                      i
        Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 3 of 31




 1                                  2.         The Settlement Is the Result of Arm’s Length Negotiations
                                               Between Experienced Counsel Conducted Under the
 2                                             Auspices of a Well-Respected Mediator.......................................18
 3                                  3.         The Relief Provided to the Settlement Class Is
 4                                             Adequate and the Settlement Treats Class
                                               Members Equitably Relative to Each Other .................................19
 5
               V.         THE PLAN OF ALLOCATION IS
 6                        FAIR, REASONABLE, AND ADEQUATE........................................................22
 7             VI.        THE SETTLEMENT CLASS SHOULD BE
                          FINALLY CERTIFIED ........................................................................................23
 8
     CONCLUSION.............................................................................................................................24
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                                        ii
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 4 of 31




 1                                                 TABLE OF AUTHORITIES

 2 Cases                                                                                                                       Page(s)
 3
   In re Amgen Inc. Secs. Litig.,
 4        No. 07 Civ. 2536, 2016 WL 10571773 (C.D. Cal. Oct. 25, 2016) ...................................10

 5 In re Bluetooth Headset Prods. Liab. Litig.,
           654 F.3d 935 (9th Cir. 2011) ............................................................................................19
 6

 7 In re Celera Corp. Sec. Litig.,
          No. 10 Civ. 02604 (EJD), 2015 WL 7351449 (N.D. Cal. Nov. 20, 2015) .......................13
 8
   Churchill Vill. L.L.C. v. Gen. Elec.,
 9        361 F.3d 566 (9th Cir. 2004) ..........................................................................................6, 8
10 Class Plaintiffs v. City of Seattle,

11        955 F.2d 1268 (9th Cir. 1992) ........................................................................................5, 7

12 Destefano v. Zynga Inc.,
          No. 12 Civ. 04007 (JSC), 2016 WL 537946 (N.D. Cal. Feb. 11, 2016)...............11, 13, 15
13
   Dura Pharms., Inc. v. Broudo,
14        544 U.S. 336 (2005)............................................................................................................9
15
      In re Extreme Networks, Inc. Sec. Litig.,
16            No. 15 Civ. 04883 (BLF), 2019 WL 3290770 (N.D. Cal. July 22, 2019) ........................13

17 Garner v. State Farm Mut. Auto Ins. Co.,
         No. 08 Civ. 1365 (CW) (EMC), 2010 WL 1687832 (N.D. Cal. Apr. 22, 2010) ................5
18

19 Hanlon v. Chrysler Corp.,
          150 F.3d 1011 (9th Cir. 1998) ............................................................................2, 6, 16, 17
20
   Hayes v. MagnaChip Semiconductor Corp.,
21        No. 14 Civ. 01160 (JST), 2016 WL 6902856 (N.D. Cal. Nov. 21, 2016)........................13
22
   Hefler v. Wells Fargo & Co.,
23        No. 16 Civ. 5479, 2018 WL 6619983 (N.D. Cal. Dec. 18, 2018) ....................................21

24 In re Heritage Bond Litig.,
           No. 02 ML 1475, 2005 WL 1594403 (C.D. Cal. June 10, 2005) ...........................8, 11, 22
25
   Int’l Bhd. of Elec. Workers Local 697 Pension Fund v. Int’l Game Tech., Inc.,
26
           No. 09 Civ. 00419, 2012 WL 5199742 (D. Nev. Oct. 19, 2012)......................................14
27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
      PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
      CASE NO. 3:18 -CV-00923-RS
                                                                       iii
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 5 of 31




 1 Knapp v. Art.com, Inc.,
           283 F. Supp. 3d 823 (N.D. Cal. 2017) ................................................................................7
 2
   In re Lendingclub Sec. Litig.,
 3
           No. 16 Civ. 02627 (WHA) (N.D. Cal. Feb. 21, 2018)......................................................21
 4
   In re Linkedin User Privacy Litig.,
 5         309 F.R.D. 573 (N.D. Cal. 2015)......................................................................................11
 6 Linney v. Cellular Alaska P’ship,
          151 F.3d 1234 (9th Cir. 1988) ........................................................................................6, 7
 7

 8 McPhail v. First Command Fin. Planning, Inc.,
          No. 05 Civ. 179, 2009 WL 839841 (S.D. Cal. Mar. 30, 2009).........................................13
 9
   In re Mego Fin. Corp. Sec. Litig.,
10        213 F.3d 454 (9th Cir. 2000) ..................................................................................6, 12, 14
11
   Nat’l Rural Telecomm. Coop. v. DirectTV, Inc.,
12        221 F.R.D. 523 (C.D. Cal. 2004) ......................................................................................15

13 In re Netflix Privacy Litig.,
          No. 11 Civ. 00379 (EJD), 2013 WL 1120801 (N.D. Cal. Mar. 18, 2013) .......................18
14

15 Nguyen v. Radient Pharms. Corp.,
          No. 11 Civ. 00406, 2014 WL 1802293 (C.D. Cal. May 6, 2014) ......................................9
16
   Nobles v. MBNA Corp.,
17        No. 06 Civ. 3723 (CRB), 2009 WL 1854965 (N.D. Cal. June 29, 2009).........................11
18 Officers for Justice v. Civil Serv. Comm’n,

19        688 F.2d 615 (9th Cir. 1982) ................................................................................5, 6, 7, 12

20 In re Omnivision Techs., Inc.,
          559 F. Supp. 2d 1036 (N.D. Cal. 2008) .................................................................... Passim
21
   Rieckborn v. Velti PLC,
22
          No. 13 Civ. 03889 (WHO), 2015 WL 468329 (N.D. Cal. Feb. 3, 2015) .........................15
23
   Robbins v. Koger Props., Inc.,
24        116 F.3d 1441 (11th Cir. 1997) ........................................................................................10

25 Rodriguez v. W. Publ’g Corp.
         563 F.3d 948 (9th Cir. 2009) ......................................................................................15, 18
26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
      PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
      CASE NO. 3:18 -CV-00923-RS
                                                                   iv
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 6 of 31




 1 Satchell v. Fed. Express Corp.,
           No. 03 Civ. 2659 (SI), 2007 WL 1114010 (N.D. Cal. Apr. 13, 2007) ............................19
 2
   Stewart v. Applied Materials, Inc.,
 3
           No. 15 Civ. 02632 (JST), 2017 WL 3670711 (N.D. Cal. Aug. 25, 2017)........................18
 4
   In re Syncor ERISA Litig.,
 5         516 F.3d 1095 (9th Cir. 2008) ............................................................................................5
 6 Torrisi v. Tucson Elec. Power Co.,
           8 F.3d 1370 (9th Cir. 1993) ..........................................................................................6, 10
 7

 8 In re TracFone Unlimited Serv. Plan Litig.,
           112 F. Supp. 3d 993 (N.D. Cal. 2015) ................................................................................6
 9
   Van Bronkhorst v. Safeco Corp.,
10         529 F.2d 943 (9th Cir. 1976) ..............................................................................................5
11
   In re Vivendi Universal, S.A. Sec. Litig.,
12         No. 02 Civ. 5571 (S.D.N.Y. Feb. 2, 2010) .......................................................................11

13 In Re: Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig.,
          No. 15 MDL 2672, 2019 WL 2077847 (N.D. Cal. May 10, 2019) ..................................21
14

15 Statutes

16 Fed. R. Civ. P. Rule 23(e)..................................................................................................... Passim

17 Other

18
   Laarni T. Bulan, Ellen M. Ryan & Laura E. Simmons, Securities Class Action
19        Settlements: 2018 Review and Analysis, Cornerstone Research (2019),
          https://www.cornerstone.com/Publications/Reports/
20        Securities-Class-Action-Settlements-2018-Review-and-Analysis ...............................2, 13

21 Svetlana Starykh & Janeen McIntosh, Recent Trends in Securities
          Class Action Litigation 2019 H1 Update, NERA Economic Consulting .......................3, 8
22

23 Stefan Boettrich & Svetlana Starykh, Recent Trends in
          Securities Class Action Litigation: 2018 Full-Year Review,
24        NERA Economic Consulting (Jan. 29, 2019)...................................................................13
25

26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
      PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
      CASE NO. 3:18 -CV-00923-RS
                                                                       v
       Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 7 of 31




 1                     NOTICE OF MOTION FOR FINAL APPROVAL OF
                   CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
 2

 3 TO: ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

 4          PLEASE TAKE NOTICE that on November 14, 2019, at 1:30 p.m., or as soon thereafter

 5 as the matter may be heard, Plaintiff Globis Capital Advisors L.L.C. (“Lead Plaintiff”) will and

 6 hereby moves the Honorable Richard Seeborg, District Judge, located in Courtroom 3, 17th

 7 Floor, Phillip Burton Federal Building & United States Courthouse, 450 Golden Gate Avenue,

 8 San Francisco, CA 94102, for entry of the [Proposed] Judgment and Order Granting Final

 9 Approval of Class Action Settlement previously submitted to the Court (see Stipulation 1 Ex. B),

10 which: (i) grants final approval of the proposed Settlement of the Action; and (ii) approves the

11 proposed Plan of Allocation for the net proceeds of the Settlement.

12          This Motion is supported by the following Memorandum of Points and Authorities, Press

13 Declaration, the Stipulation, all prior pleadings and papers in this Action, and such additional

14 information or argument as may be required by the Court.

15                           STATEMENT OF ISSUES TO BE DECIDED

16          1.      Whether the Court should approve the proposed $8.15 million cash settlement of

17 this Action as fair, reasonable, and adequate under Rule 23(e);

18          2.      Whether the Court should approve the Plan of Allocation as fair and reasonable;

19 and

20          3.      Whether the Court should finally certify the Settlement Class, for purposes of the
     Settlement.
21

22
   1
     References to “Stipulation” are to the Stipulation of Settlement dated June 28, 2019, ECF No.
23 57-1. Unless otherwise defined herein, all capitalized terms have the meanings set forth in the

24 Stipulation or the concurrently filed Declaration of Ira M. Press in Support of (I) Lead Plaintiff’s
   Motion for Final Approval of Class Action Settlement and Plan of Allocation, and (II) Lead
25 Counsel’s Motion for an Award of Attorneys’ Fees and Reimbursement of Expenses (the “Press
   Declaration” or “Press Decl.”). Citations herein to “¶ __” and “Ex. __” refer, respectively, to
26 paragraphs in, and exhibits to, the Press Declaration.

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     1
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 8 of 31




 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.        PRELIMINARY STATEMENT

 3           Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, Lead Plaintiff submits

 4 this memorandum in support of its motion for final approval of the Settlement of the above-

 5 captioned action (the “Action”) for $8,150,000 in cash (plus interest earned) and for approval of

 6 the Plan of Allocation. The terms of the Settlement are set forth in the Stipulation, which was

 7 preliminarily approved by the Court on July 26, 2019. See Preliminary Approval Order, ECF

 8 No. 60 (attached as Ex. A to the Press Declaration).

 9           The $8.15 million Settlement is procedurally fair, as it is the product of arm’s length

10 negotiations conducted by experienced counsel, with an experienced and highly respected

11 mediator’s assistance, and the recovery is a favorable and reasonable result for the Settlement

12 Class as it avoids the substantial risks and expenses of continued litigation, including the risk of

13 recovering less than the Settlement Amount, or nothing at all. The Settlement Amount also

14 exceeds the median settlement for securities class actions as a percentage of the Settlement

15 Class’s estimated recoverable damages under even the best-case scenario. 2 Last, the Settlement

16 is substantively fair, reasonable, and adequate, as demonstrated by application of Rule 23 of the

17 Federal Rules of Civil Procedure and the Ninth Circuit “Hanlon factors” for assessing class

18 action settlements. See Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998).

19           Prior to reaching the Settlement, Lead Counsel developed a thorough understanding of
20 both the strengths and weaknesses underlying the claims in this Action, and meaningfully

21

22   2
        According to a 2018 report, the median recovery in the Ninth Circuit for the ten years from
     2009-2018 was 5.1% of damages for securities class action cases brought under Section 10(b) of
23   the Securities Exchange Act of 1934. See Laarni T. Bulan, Ellen M. Ryan & Laura E. Simmons,
24   Securities Class Action Settlements: 2018 Review and Analysis, Cornerstone Research at 19,
     App. 3 (2019), available at https://www.cornerstone.com/Publications/Reports/Securities-Class-
25   Action-Settlements-2018-Review-and-Analysis (“Cornerstone Report”) (attached as Ex. D to
     the Press Decl.). Measured against that yardstick, the Settlement, if approved, will compensate
26   the Class for approximately 19.76% of its estimated damages, which is a substantial recovery.
27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     2
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 9 of 31




 1 assessed the risks of establishing liability and damages in addition to the risk that the Court

 2 would grant Defendants’ motions to dismiss for failure to satisfy the pleading standard. In fact, a

 3 recent survey showed that in 2018, 69.7% of all securities class action cases that were resolved

 4 were dismissed while just 30.3% of all such cases were settled. Similarly, in 2017 and 2016,

 5 dismissals outnumbered settlements. 3

 6           While the deadline to file an objection has not yet passed, the reaction of the Settlement
 7 Class also supports final approval. Over 24,000 copies of the Postcard Notice have been sent to

 8 potential Settlement Class Members and, to date, no objections or requests for exclusion have

 9 been received or entered on the docket. ¶¶ 9, 27; Declaration of Eric J. Miller Regarding Notice

10 Dissemination; Publication of Summary Notice; Telephone; Settlement Website; and Report on

11 Requests for Exclusion, Objections, and Claim Forms, dated October 7, 2019 (“Miller Decl.”)

12 (attached as Ex. B to the Press Declaration) ¶¶ 8, 13-14.

13           Finally, the Plan of Allocation was developed by Lead Counsel in consultation with Lead
14 Plaintiff’s damages expert and reflects an assessment of the damages that Lead Plaintiff contends

15 could have been recovered under the theories of liability and damages asserted in the Action. ¶

16 35. The Plan of Allocation ties each participating Settlement Class Member’s recovery to when

17 the securities were acquired and sold, and is a fair and reasonable method for distributing the Net

18 Settlement Fund. ¶ 37. The Plan of Allocation thus warrants approval. For these reasons, Lead

19 Plaintiff respectfully requests that the Court grant final approval of the Settlement and Plan of

20 Allocation and grant final certification of the Settlement Class for settlement purposes.

21 II.       PRELIMINARY APPROVAL AND THE NOTICE PROGRAM
22           On July 26, 2019, the Court entered an order preliminarily approving the Settlement and
23 approving the proposed forms and methods of providing notice to the Settlement Class. Pursuant

24 to and in compliance with the Preliminary Approval Order, through records maintained by

25
     3
    See Svetlana Starykh & Janeen McIntosh, Recent Trends in Securities Class Action Litigation
26 2019 H1 Update, NERA Economic Consulting at 5, Fig. 5 (attached as Ex. C to the Press Decl.).

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     3
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 10 of 31




 1 Quantum’s transfer agent and information provided by brokerage firms and other nominees,

 2 beginning on August 15, 2019, the Court-appointed claims administrator A.B. Data, Ltd. (the

 3 “Claims Administrator” or “A.B. Data”), caused, among other things, the Postcard Notice to be

 4 mailed by first-class mail to potential Settlement Class Members. See ¶ 27; Miller Decl. ¶¶ 3-7.

 5 A total of 24,135 Postcard Notices have been mailed as of October 7, 2019. Miller Decl. ¶ 8.

 6 The Summary Notice was published in Investor’s Business Daily on August 19, 2019, and

 7 disseminated over the internet using PR Newswire on August 16, 2019. Id. ¶ 10 and Exs. D, E

 8 attached thereto.      The Notice and Claim Form were also posted, for review and easy

 9 downloading, on the website established by the Claims Administrator for purposes of this

10 Settlement, as well as Lead Counsel’s website. Id. ¶ 12.

11           The Notice described, inter alia, the claims asserted in the Action, the contentions of the

12 Parties, the course of the litigation, the terms of the Settlement, the maximum amounts that

13 would be sought in attorneys’ fees and expenses, the Plan of Allocation, the right to object to the

14 Settlement, and the right to seek to be excluded from the Settlement Class. See generally Miller

15 Decl. Ex. B (Notice). The Notice also provided deadlines for objecting, seeking exclusion, and

16 submitting claims, and advised potential Settlement Class Members of the scheduled Settlement

17 Hearing before this Court.       Id.   To date, the Settlement Class’s reaction to the proposed

18 Settlement has been positive. While the deadline (October 24, 2019) for requesting exclusion or

19 objecting to the Settlement has not yet passed, to date there have been no requests for exclusion,

20 no objections to the proposed Settlement, and no objections to the Plan of Allocation. 4 Miller

21 Decl. ¶¶ 13-14.

22           For all the following reasons, Lead Plaintiff respectfully requests that the Court approve
23 the proposed Settlement and Plan of Allocation, and finally certify the Settlement Class for

24 purposes of the Settlement.

25
     4
     Should any objections or requests for exclusion be received, Lead Plaintiff will address them in
26 its reply papers, which will be filed with the Court by November 7, 2019.

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                      4
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 11 of 31




 1 III.      PROCEDURAL AND FACTUAL BACKGROUND

 2           The Court is respectfully referred to the accompanying Press Declaration for a more

 3 fulsome description of, inter alia, the factual and procedural history of the Action (¶¶ 11-23); the

 4 nature of the claims asserted (¶ 15); the mediation leading to this Settlement (¶¶ 18-21); and the

 5 terms of the Plan of Allocation (¶¶ 35-38).

 6 IV.       THE PROPOSED SETTLEMENT IS FAIR, REASONABLE, AND
             ADEQUATE UNDER THE APPLICABLE STANDARDS AND SHOULD
 7           BE APPROVED

 8           A.     The Standards for Final Approval of Class Action Settlements

 9           In the Ninth Circuit and throughout the country, “there is a strong judicial policy that

10 favors settlements, particularly where complex class action litigation is concerned.” In re Syncor

11 ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008). 5 It is well established in the Ninth Circuit

12 that “voluntary conciliation and settlement are the preferred means of dispute resolution.”

13 Officers for Justice v. Civil Serv. Comm’n, 688 F.2d 615, 625 (9th Cir. 1982). Indeed, “there is

14 an overriding public interest in settling and quieting litigation,” and this is “particularly true in

15 class action suits.” Van Bronkhorst v. Safeco Corp., 529 F.2d 943, 950 (9th Cir. 1976). Class

16 actions readily lend themselves to compromise because of the difficulties of proof, the

17 uncertainties of the outcome, and the typical length of litigation; the settlement of such complex

18 cases greatly contributes to the conservation of scarce judicial resources. See, e.g., Garner v.

19 State Farm Mut. Auto Ins. Co., No. 08 Civ. 1365 (CW) (EMC), 2010 WL 1687832, at *10 (N.D.

20 Cal. Apr. 22, 2010) (“Settlement avoids the complexity, delay, risk and expense of continuing

21 with the litigation and will produce a prompt, certain, and substantial recovery for the Plaintiff

22 class.”) (citation and internal quotation marks omitted).

23

24
     5
25  See also Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992) (same); In re
   Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1041 (N.D. Cal. 2008) (“the court must also be
26 mindful of the Ninth Circuit’s policy favoring settlement, particularly in class action law suits.”).

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     5
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 12 of 31




 1          Federal Rule of Civil Procedure 23(e) requires judicial approval for any compromise or

 2 settlement of class action claims and states that a class action settlement should be approved if

 3 the court finds it “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). The standard for

 4 determining whether to grant final approval to a class action settlement is whether the proposed

 5 settlement is “fundamentally fair, adequate, and reasonable.” In re Mego Fin. Corp. Sec. Litig.,

 6 213 F.3d 454, 458 (9th Cir. 2000) (citing Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th

 7 Cir. 1998)); In re TracFone Unlimited Serv. Plan Litig., 112 F. Supp. 3d 993, 998 (N.D. Cal.

 8 2015). In making this determination, courts in the Ninth Circuit consider and balance a number

 9 of factors, including:

10          (1) the strength of the plaintiffs’ case; (2) the risk, expense, complexity, and likely
            duration of further litigation; (3) the risk of maintaining class action status
11          throughout the trial; (4) the amount offered in settlement; (5) the extent of
            discovery completed and the stage of the proceedings; (6) the experience and
12
            views of counsel; (7) the presence of a governmental participant; and (8) the
13          reaction of the class members to the proposed settlement.

14 See Churchill Vill. L.L.C. v. Gen. Elec., 361 F.3d 566, 575-76 (9th Cir. 2004) (citing Hanlon,

15 150 F.3d at 1026); Officers for Justice, 688 F.2d at 625 (same). Not all of these factors will

16 apply to every class action settlement and, under certain circumstances, one factor alone may

17 prove determinative in finding sufficient grounds for court approval. See Torrisi v. Tucson Elec.

18 Power Co., 8 F.3d 1370, 1376 (9th Cir. 1993).

19          The determination of whether a settlement is fair, adequate, and reasonable is committed

20 to the Court’s sound discretion. See Mego, 213 F.3d at 458 (“Review of the district court’s

21 decision to approve a class action settlement is extremely limited.”) (citing Linney v. Cellular

22 Alaska P’ship, 151 F.3d 1234, 1238 (9th Cir. 1998)). In applying the pertinent factors, the Court

23 need not reach conclusions about the merits of the case, in part because the Court will be called

24 upon to decide the merits if the action proceeds. See Officers for Justice, 688 F.2d at 625

25 (“[T]he settlement or fairness hearing is not to be turned into a trial or rehearsal for trial on the

26 merits. . . . [I]t is the very uncertainty of outcome in litigation and avoidance of wasteful and

27 expensive litigation that induce consensual settlements.”). The Court’s discretion in assessing

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                      6
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 13 of 31




 1 the fairness of the settlement is also circumscribed by “the strong judicial policy that favors

 2 settlements, particularly where complex class action litigation is concerned.” Linney v. Cellular

 3 Alaska P’ship, 151 F.3d 1234, 1238 (9th Cir. 1988) (quoting Officers for Justice, 688 F.2d at

 4 626); Class Plaintiffs, 955 F.2d at 1276 (same).

 5          Additionally, pursuant to the recent amendments to Rule 23(e)(2), a court may approve a

 6 settlement as “fair, reasonable, and adequate” after considering the following four factors, most

 7 of which overlap with the factors considered by the Ninth Circuit:

 8               (A)        whether the class representatives and class counsel have adequately
                            represented the class;
 9
                 (B)        whether the proposal was negotiated at arm’s length;
10
                 (C)        whether the relief provided for the class is adequate, taking into account:
11
                             i. the costs, risks, and delay of trial and appeal;
12
                            ii. the effectiveness of any proposed method of distributing relief to the class,
13                              including the method of processing class-member claims;

14                          iii. the terms of any proposed award of attorneys’ fees, including timing of
                                 payment;
15
                            iv. any agreement required to be identified under Rule 23(e)(3); and
16
                 (D)        whether the proposal treats class members equitably relative to each other.
17
            For the reasons discussed herein, the proposed Settlement meets the criteria set forth by
18
     the Ninth Circuit and the federal rules.
19
            B.         Application of the Ninth Circuit’s Factors Supports Final Approval of
20                     the Settlement

21                     1.       The Strength of Lead Plaintiff’s Case and the Risks Associated
                                with Continued Litigation
22
            In assessing whether the proposed Settlement is fair, reasonable, and adequate, the Court
23
     “must balance the risks of continued litigation, including the strengths and weaknesses of
24
     plaintiff’s case, against the benefits afforded to class members, including the immediacy and
25
     certainty of recovery.” Knapp v. Art.com, Inc., 283 F. Supp. 3d 823, 831 (N.D. Cal. 2017).
26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                           7
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 14 of 31




 1             Lead Plaintiff and Lead Counsel believe the asserted claims have considerable merit, but

 2 also recognize that the risks of continued litigation are substantial and further recognize the

 3 significant risk that the Consolidated Amended Class Complaint would be dismissed, given the

 4 stringent requirements of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

 5 Even if the Consolidated Amended Class Complaint survived, continued litigation would be

 6 complex, expensive, and lengthy, with a favorable outcome highly uncertain. See Churchill

 7 Vill., L.L.C., 361 F.3d at 576 (citing risk, expense, complexity, and likely duration of further

 8 litigation as factors supporting final approval of settlement). Lead Plaintiff would have faced

 9 numerous hurdles, including at the class certification stage, during completion of fact and expert

10 discovery, at summary judgment, trial, and in subsequent appeals; thus making settlement

11 appropriate here. There was also the considerable risk that continued pursuit of the Action could

12 result in a substantially smaller recovery or no recovery at all. For example, there was a risk that

13 the Court would grant Defendants’ motions to dismiss for failure to satisfy the pleading standard.

14 In fact, a recent survey showed in 2018, 69.7% of all securities class action cases that were

15 resolved were dismissed, and in 2017 and 2016 as well, dismissals accounted for a majority of

16 the securities class actions that were resolved. 6

17             While Lead Plaintiff certainly believes that its arguments and evidence support the §10(b)
18 claims, proving the claim at trial would be by no means guaranteed – and would only be an issue

19 after surviving Defendants’ motions to dismiss and Defendants’ subsequent motion for summary

20 judgment. See In re Heritage Bond Litig., No. 02 ML 1475, 2005 WL 1594403, at *7 (C.D. Cal.

21 June 10, 2005). The Court has not yet ruled that the Consolidated Class Action Complaint

22 adequately pled that Defendants acted with scienter, and Lead Counsel is aware of the challenges

23 of actually proving it at trial. Indeed, Defendants deny any wrongdoing and were prepared to

24 make a multi-pronged defense. For example, Defendants likely would argue that even if they

25 improperly recognized certain revenue during the Class Period, the errors were unintentional, so

26
     6
         See Ex. C at 5, Fig. 5.
27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                        8
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 15 of 31




 1 they did not act with the requisite state of mind to support the securities fraud claim alleged.

 2 During the confirmatory discovery process, Lead Plaintiff also heard Quantum’s explanation of

 3 the basis and rationale for the revenue recognition practices at issue. While Lead Plaintiff

 4 believes that there is evidence to support Lead Plaintiff’s claim, Lead Plaintiff also believes that

 5 there was a substantial likelihood that Defendants’ witnesses would testify that they had a good

 6 faith basis to recognize revenue in the manner that they did. Therefore, it is plausible that a jury,

 7 upon hearing Defendants’ testimony and seeing the evidence that Defendants would proffer,

 8 would conclude that Defendants did not act with scienter.

 9          Another principal risk in continuing the litigation is the difficulty of proving loss

10 causation and damages, which would have been hotly contested by Defendants, particularly at

11 class certification and summary judgment, and would continue to be challenged in Daubert

12 motions, at trial, in post-trial proceedings and appeals. To succeed at trial “a plaintiff [must]

13 prove that the defendant’s misrepresentation (or other fraudulent conduct) proximately caused

14 the plaintiff’s economic loss.” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 346 (2005).

15          Here, Lead Plaintiff’s damages calculation methodology would have come under

16 sustained attack by Defendants, and issues relating to damages would likely have come down, at

17 best, to an inherently unpredictable and hotly disputed “battle of the experts” where it would be

18 impossible to predict with any certainty which arguments would find favor with a jury. See, e.g.,

19 Nguyen v. Radient Pharms. Corp., No. 11 Civ. 00406, 2014 WL 1802293, at *2 (C.D. Cal. May

20 6, 2014) (approving settlement in securities case where “[p]roving and calculating damages

21 required a complex analysis, requiring the jury to parse divergent positions of expert witnesses in

22 a complex area of the law” and “[t]he outcome of that analysis is inherently difficult to predict

23 and risky”) (citation omitted). Lead Plaintiff would have to proffer expert testimony to prove: (i)

24 what the “true value” of Quantum common stock would have been had there been no alleged

25 material misstatements or omissions concerning Defendants’ revenue recognition that artificially

26 inflated Quantum’s reported revenues and earnings; (ii) the amount by which Quantum shares

27 were inflated by the alleged material misstatements and omissions; and (iii) the amount of

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     9
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 16 of 31




 1 inflation removed by the disclosures on August 9, 2017 and February 8, 2018 of the alleged true

 2 facts. Defendants would have countered that the disclosures on August 9, 2017 and February 8,

 3 2018 did not correct any misrepresentations, and even if they did, the stock price declines on

 4 those dates resulted largely or entirely from other unrelated market or industry factors.

 5 Defendants would have presented their own damages expert(s) to present conflicting conclusions

 6 and theories as to the reason(s) for Quantum’s share price decline, requiring a jury to decide the

 7 “battle of the experts” – an intrinsically expensive and unpredictable process. Courts have

 8 recognized that such a “battle of experts” is a significant litigation risk, and weights in favor of

 9 approving a settlement. In re Amgen Inc. Sec. Litig., No. 07 Civ. 2536, 2016 WL 10571773, at

10 *3 (C.D. Cal. Oct. 25, 2016). The outcome could well have depended on whose testifying expert

11 the jury believed or even whether the jury was able to sufficiently parse through the complex

12 economic theories used by the experts.

13          Finally, even if the Court certified the class as proposed by Lead Plaintiff and it prevailed

14 on liability and the Settlement Class was awarded damages, Defendants likely would appeal the

15 verdict and award. The appeals process would have likely spanned several years including an

16 appeal to the Ninth Circuit, and, potentially, an en banc review from the Ninth Circuit or a writ

17 of certiorari from the Supreme Court, or both. During this time on potential appeals, the

18 Settlement Class would receive no distribution of any damage award. In addition, an appeal of

19 any judgment would carry the risk of reversal, in which case the Settlement Class would receive

20 no recovery even after having prevailed on their remaining claim at trial. See, e.g., Robbins v.

21 Koger Props., Inc., 116 F.3d 1441 (11th Cir. 1997) (jury verdict of $81 million for plaintiffs

22 against an accounting firm reversed on appeal on loss causation grounds and judgment entered

23 for defendant).

24                   2.    The Complexity, Expense, and Likely Duration of Further
                           Litigation
25
            Final approval is also supported by the complexity, expense, and likely duration of
26
     continued litigation. See Torrisi, 8 F.3d at 1376 (“the cost, complexity and time of fully
27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     10
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 17 of 31




 1 litigating the case all suggest that this settlement was fair”). “Generally, unless the settlement is

 2 clearly inadequate, its acceptance and approval are preferable to lengthy and expensive litigation

 3 with uncertain results.” In re Linkedin User Privacy Litig., 309 F.R.D. 573, 587 (N.D. Cal.

 4 2015) (citation omitted).

 5           Here, continuing litigation through motions to dismiss, fact and expert discovery, the

 6 class certification hearing, summary judgment, trial, and appeals would have been very

 7 expensive and could have delayed the Settlement Class Members’ recovery, if any, for upwards

 8 of several years. 7 See Destefano v. Zynga Inc., No. 12 Civ. 04007 (JSC), 2016 WL 537946, at

 9 *10 (noting same) (N.D. Cal. Feb. 11, 2016). Regardless of the certainty or uncertainty of the

10 ultimate outcome, there is no question that further litigation against the Defendants would likely

11 have been expensive, complex, and protracted. See, e.g., Nobles v. MBNA Corp., No. 06 Civ.

12 3723 (CRB), 2009 WL 1854965, at *2 (N.D. Cal. June 29, 2009) (finding a proposed settlement

13 is proper “given the inherent difficulty of prevailing in class action litigation”); Heritage Bond,

14 2005 WL 1594403, at *6 (class actions “have a well-deserved reputation as being [the] most

15 complex”).

16           The present value of a certain recovery now, as opposed to the mere chance for a greater
17 one years later, supports approval of this Settlement that eliminates the expense and delay of

18 continued litigation and the risk that the Settlement Class could receive little or no recovery.

19 Consequently, this factor supports approval of the Settlement.

20                  3.     The Risk of Maintaining Class-Action Status Through Trial
21           If Lead Plaintiff successfully defeated a motion to dismiss, Lead Plaintiff would have
22 moved for class certification. Although Lead Plaintiff believes its motion would be meritorious,

23
     7
24   Though only a few securities class actions have gone to trial, the time between verdict and final
   judgment has been up to seven years. See e.g., In re Vivendi Universal, S.A. Sec. Litig., No. 02
25 Civ. 5571, Verdict Form, ECF No. 998 (S.D.N.Y. Feb. 2, 2010) (jury verdict issued on Jan. 29,
   2010) & Final Judgment Approving Class Action Settlement of All Remaining Claims, ECF No.
26 1317 (S.D.N.Y. May 9, 2017).

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                    11
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 18 of 31




 1 the Court might have found otherwise and it is likely that Defendants would have vigorously

 2 contested such motion, as detailed above, with the outcome of such a contested motion far from

 3 certain. Even if Lead Plaintiff prevailed, it is likely that Defendants would have filed a Rule

 4 23(f) petition for an interlocutory appeal of the decision.        Even if Lead Plaintiff defeated

 5 Defendants’ Rule 23(f) petition, under Rule 23(c)(1)(C), a Court’s prior grant of certification

 6 “may be altered or amended before final judgment.” Accordingly, there was an ongoing risk that

 7 the Settlement Class could be decertified or modified if the litigation were to continue. See In re

 8 Omnivision Techs., Inc., 559 F. Supp. 2d at 1041 (noting that even if a class is certified, “there is

 9 no guarantee the certification would survive through trial, as Defendants might have sought

10 decertification or modification of the class.”).       Thus, the risk of failing to maintain class

11 certification through trial favors approval of the Settlement.

12                  4.     The Amount Offered in the Settlement

13          The $8.15 million Settlement constitutes a meaningful percentage of the maximum

14 possible recovery for the Settlement Class, especially taking into account the uncertainty, risks,

15 and costs associated with any attempt to obtain a greater amount. “It is well-settled law that a

16 cash settlement amounting to only a fraction of the potential recovery does not per se render the

17 settlement inadequate or unfair.” Mego, 213 F.3d at 459. Moreover, a settlement is “not to be

18 judged against a hypothetical or speculative measure of what might have been achieved by the

19 negotiators.” Officers for Justice, 688 F.2d at 625 (emphasis added).

20          Here, as this Court preliminarily determined in its Preliminary Approval Order, the

21 Settlement Amount – $8.15 million in cash – is within the range of reasonableness under the

22 circumstances so as to warrant approval of the Settlement. Lead Plaintiff’s damages expert

23 estimates that if Lead Plaintiff had fully prevailed in each of its claims at both summary

24 judgment and after a jury trial, if the Court certified the same class period as the Settlement Class

25 Period, and if the Court and jury accepted Lead Plaintiff’s damages theory, including proof of

26 loss causation as to each of the two stock price drop dates alleged in this case – i.e., Lead

27 Plaintiff’s best case scenario, the total maximum damages would be $41.25 million. Thus, the

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     12
         Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 19 of 31




 1 $8.15 million Settlement Amount represents approximately 19.76% of the total maximum

 2 damages potentially available in this Action. ¶ 44. In comparison, in securities class actions in

 3 2018 where estimated damages were between $25 million and $74 million, the median recovery

 4 was only 9.9% of estimated damages. 8 Additionally, the median recovery in securities class

 5 actions from 1996 through 2018 was 8.4% of estimated damages ranging between $20-$49

 6 million. 9   A 19.76% percent recovery also compares favorably with settlements in other
 7 securities-fraud related cases in this district. See, e.g., In re Extreme Networks, Inc. Sec. Litig.,

 8 No. 15 Civ. 04883 (BLF), 2019 WL 3290770, at *9 (N.D. Cal. July 22, 2019) (approving

 9 securities fraud class action where $7 million fund represented a recovery of “between 5% and

10 9.5% of non-disaggregated damages and between 19% to 54% if disaggregated arguments are

11 credited”); Hayes v. MagnaChip Semiconductor Corp., No. 14 Civ. 01160 (JST), 2016 WL

12 6902856, at *6 (N.D. Cal. Nov. 21, 2016) (approving securities fraud class action settlement

13 where recovery was 14% of maximum damages); Zynga, 2016 WL 537946, at *11 (approving

14 securities fraud class action settlement valued at 9.5% of the likely recoverable damages after

15 netting out expected attorneys’ fees); In re Celera Corp. Sec. Litig., No. 10 Civ. 02604 (EJD),

16 2015 WL 7351449, at *6 (N.D. Cal. Nov. 20, 2015) (approving securities fraud class action

17 settlement valued at 17% of estimated damages award).

18           Since the passage of the PSLRA, courts have approved settlements that recovered a
19 similar, or smaller, percentage of maximum damages. See, e.g., McPhail v. First Command Fin.

20 Planning, Inc., No. 05 Civ. 179, 2009 WL 839841, at *5 (S.D. Cal. Mar. 30, 2009) (finding a

21 $12 million settlement recovering 7% of estimated damages was fair and adequate); Omnivision,

22 559 F. Supp. 2d at 1042 ($13.75 million settlement yielding 6% of potential damages after

23   8
    See Ex. D (Cornerstone Report) at 6, Fig. 5; id. at 19, App. 3 (the median recovery from 2009 –
24 2018 was 5.1% of damages for Section 10(b) class action cases in the Ninth Circuit).
     9
25  See Stefan Boettrich & Svetlana Starykh, Recent Trends in Securities Class Action Litigation:
   2018 Full-Year Review, NERA Economic Consulting at 35, Fig. 27 (attached as Ex. E to the
26 Press Decl.).

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     13
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 20 of 31




 1 deducting fees and costs was “higher than the median percentage of investor losses recovered in

 2 recent shareholder class action settlements”) (citation omitted); Int’l Bhd. of Elec. Workers Local

 3 697 Pension Fund v. Int’l Game Tech., Inc., No. 09 Civ. 00419, 2012 WL 5199742, at *3 (D.

 4 Nev. Oct. 19, 2012) (approving $12.5 million settlement, a recovery of about 3.5% of the

 5 maximum damages that plaintiffs believed could be recovered at trial, and noting that the amount

 6 was within the median recovery in securities class actions settled in the last few years).

 7          Accordingly, it is respectfully submitted that the Settlement is a favorable result that falls

 8 well within the range of reasonableness.

 9                  5.     The Extent of Discovery Completed and the Stage of the
                           Proceedings
10
            As the Ninth Circuit has stated, “[i]n the context of class action settlements, formal
11
     discovery is not a necessary ticket to the bargaining table where the parties have sufficient
12
     information to make an informed decision about settlement.” Mego, 213 F.3d at 459. (citation
13
     and internal quotation marks omitted).
14
            Here, despite the PSLRA-mandated formal discovery stay, Lead Counsel conducted an
15
     extensive investigation of the claims, including: (i) a detailed review of Quantum’s SEC filings,
16
     press releases, conference calls, news reports, and Defendants’ other public statements made
17
     prior to, during, and after the Settlement Class Period; (ii) review of public documents, reports,
18
     announcements, and news articles concerning Quantum; (iii) review of securities and financial
19
     analysts’ research reports; (iv) economic analyses of stock price movement and pricing data; and
20
     (v) through a private investigator, interviews of former employees. Lead Counsel also consulted
21
     with experts in the fields of accounting, loss causation, and damages. See ¶ 42(a)(i). The
22
     Parties’ settlement negotiations also informed Lead Counsel about the strengths and weaknesses
23
     of the potential claims and Defendants’ defenses.
24
            Moreover, prior to seeking preliminary approval of the Settlement, Lead Counsel
25
     engaged in confirmatory discovery. Defendants provided Lead Counsel with the documents that
26
     Quantum had submitted to the SEC. ¶ 19. Further, Lead Counsel interviewed Quantum’s
27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     14
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 21 of 31




 1 current CFO about, among other things, Quantum’s upcoming financial restatements, internal

 2 controls, and accounting practices. Id. This information enabled Lead Counsel to further assess

 3 the strengths and weaknesses of this Action, including the plausibility of defenses to scienter and

 4 the appropriateness of settlement here. Id.

 5          As a result of these efforts, Lead Plaintiff and Lead Counsel had a comprehensive

 6 understanding of the Action and sufficient information to make a well-informed decision

 7 regarding the fairness of the settlement. See Rieckborn v. Velti PLC, No. 13 Civ. 03889 (WHO),

 8 2015 WL 468329, at *6 (N.D. Cal. Feb. 3, 2015) (“Despite reaching settlement relatively early in

 9 the life span of this case, the Settling Parties have shown that their decision to settle was made on

10 the basis of a thorough understanding of the relevant facts and law.”). This factor weighs in

11 favor of the Settlement.

12                  6.     The Experience and Views of Counsel

13          Experienced counsel, negotiating at arm’s length, have weighed the factors discussed

14 above and endorse the Settlement. As the Ninth Circuit observed in Rodriguez v. W. Publ’g

15 Corp., “[t]his circuit has long deferred to the private consensual decision of the parties” and their

16 counsel in settling an action. 563 F.3d 948, 965 (9th Cir. 2009). The views of the attorneys

17 actively conducting the litigation and who are most closely acquainted with the facts of the

18 underlying litigation, are entitled to “great weight.” Nat’l Rural Telecomms. Coop. v. DirectTV,

19 Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004); see also Zynga, 2016 WL 537946, at *13 (“A district

20 court is entitled to give consideration to the opinion of competent counsel that the settlement is

21 fair, reasonable, and adequate.”) (internal quotation omitted).

22          Lead Counsel firmly believes that the Settlement is fair, adequate, and reasonable, and

23 particularly so in view of the risks, burdens, and expense of continued litigation. Further, it is

24 respectfully submitted that Lead Counsel, Kirby McInerney (“KM”) is experienced and able in

25 this area of practice (see Ex. F (KM resume)) and “[t]here is nothing to counter the presumption

26 that Lead Counsel’s recommendation is reasonable.” Omnivision, 559 F. Supp. 2d at 1043.

27 Accordingly, this factor strongly favors approval of the Settlement.

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     15
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 22 of 31




 1                 7.      Reaction of the Settlement Class to Date

 2          The reaction of the Settlement Class is also a significant factor in assessing its fairness

 3 and adequacy. Hanlon, 150 F.3d at 1026. “[T]he absence of a large number of objections to a

 4 proposed class action settlement raises a strong presumption that the terms of a proposed class

 5 settlement action are favorable to the class members.” Omnivision, 559 F. Supp. 2d at 1043.

 6 (internal citation omitted).

 7          Here, in accordance with the Court’s Preliminary Approval Order, as of October 7, 2019,

 8 over 24,000 copies of the Postcard Notice have been mailed to potential Settlement Class

 9 Members and their nominees, and the Summary Notice was published both in the national

10 edition of Investor’s Business Daily on August 19, 2019 and transmitted over the PR Newswire

11 on August 16, 2019. See Miller Decl. ¶¶ 3-10 & Exs. D, E thereto. A.B. Data also established a

12 dedicated website, www.QuantumSecuritiesLitigation.com, to provide potential Settlement Class

13 Members with information concerning the Settlement and access downloadable copies of, among

14 others, the Full Notice and Claim Form, copies of the Stipulation and Preliminary Approval

15 Order. Id. ¶ 12. The website was operational beginning on August 15, 2019. Id. The website

16 also lists the exclusion, objection, and claim filing deadlines, as well as the date and time of the

17 Court’s Settlement Hearing. As of October 7, 2019, there have been no requests for exclusion

18 received, and no objections have been filed on this Court’s docket. ¶¶ 9, 67; Miller Decl. ¶¶ 13-

19 14. Further, as of October 7, 2019, A.B. Data has received 151 Claim Forms. Miller Decl. ¶

20 15. 10

21          As provided in the Preliminary Approval Order, Lead Plaintiff will file reply papers in
22 support of the Settlement on November 7, 2019, after the deadline for requesting exclusions or

23

24
     10
25   After the Claims Administrator completes the claims administration process, Lead Counsel
   will file a distribution motion with the Court which will contain, inter alia, the number of Class
26 Members who submitted valid claims.

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                    16
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 23 of 31




 1 objecting has passed. Lead Plaintiff’s reply papers will address, among others, any requests for

 2 exclusion and objections received and/or filed.

 3          C.      Application of the Factors Identified in the Amendments to Rule 23
                    Supports Approval of the Settlement as Fair, Reasonable, and
 4                  Adequate

 5           The proposed Settlement also meets the criteria set forth in the recent amendments to

 6 Rule 23(e)(2), most of which are covered by the Ninth Circuit factors discussed above.

 7                  1.     Lead Plaintiff and Lead Counsel Have Adequately
                           Represented the Settlement Class
 8
            The Court should consider whether the “class representative[] and class counsel have
 9
     adequately represented the class” when determining whether to approve a class action settlement.
10
     Fed. R. Civ. P. 23(e)(2)(A). “Resolution of two questions determines legal adequacy: (1) do the
11
     named plaintiffs and their counsel have any conflicts of interest with other class members and (2)
12
     will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the
13
     class?” Hanlon, 150 F.3d at 1020.
14
            Here, Lead Plaintiff and Lead Counsel have adequately represented the Settlement Class
15
     both during the litigation of this Action and during its settlement. As set forth in the previously
16
     filed motion for preliminary approval, Lead Plaintiff, like all other members of the Settlement
17
     Class, acquired shares of Quantum publicly-traded common stock during the Settlement Class
18
     Period, and was subject to the same allegedly untrue statements and omissions as all Settlement
19
     Class Members. Thus, the claims of Lead Plaintiff and the Settlement Class would prevail or fail
20
     in unison, and the common objective of maximizing recovery from Defendants aligns the
21
     interests of Lead Plaintiff and all members of the Settlement Class. See ECF No. 56.
22
            Lead Counsel has prosecuted this Action, including conducting confirmatory discovery
23
     by reviewing documents and interviewing Quantum’s CFO, conferring with counsel, negotiating
24
     with Defendants through counsel, and, with an informed understanding of the strengths and
25
     weaknesses of the claims, approving the Settlement for Settlement Class Members’ benefit.
26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     17
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 24 of 31




 1          Lead Plaintiff also retained counsel who are highly experienced in securities litigation,

 2 and who have a long and successful track record of representing investors in such cases. Lead

 3 Counsel has successfully prosecuted securities class actions and complex litigation in federal and

 4 state courts throughout the country. See Ex. F (KM firm resume). Moreover, in this case, Lead

 5 Counsel vigorously prosecuted the Settlement Class’s claims throughout the Action, including by

 6 conducting an extensive investigation of the claims through a detailed review of all publicly

 7 available documents, engaging the assistance of a private investigator to locate former

 8 employees, conducting fact interviews with those employees, consulting with accounting

 9 experts, drafting a detailed complaint, conducting confirmatory discovery, and negotiating a

10 settlement representing a substantial recovery for the Settlement Class. ¶¶ 7, 42(a)(i).

11          Accordingly, as the Court previously found in conditionally certifying the Settlement

12 Class and appointing Lead Plaintiff as Class Representative and Lead Counsel as Class Counsel,

13 Lead Plaintiff and Lead Counsel have adequately represented the Settlement Class.               See

14 Preliminary Approval Order ¶ 5. This factor supports final approval of the Settlement.

15                 2.      The Settlement Is the Result of Arm’s Length Negotiations
                           Between Experienced Counsel Conducted Under the Auspices
16                         of a Well-Respected Mediator

17          The Court must also consider whether the settlement was “negotiated at arm’s length” in

18 weighing approval of a class-action settlement. Fed. R. Civ. P. 23(e)(2)(B). The Ninth Circuit,

19 as well as courts in this District, “put a good deal of stock in the product of an arms-length, non-

20 collusive, negotiated resolution” in approving a class action settlement. Rodriguez, 563 F.3d at

21 965; see also In re Netflix Privacy Litig., No. 11 Civ. 00379 (EJD), 2013 WL 1120801, at *4

22 (N.D. Cal. Mar. 18, 2013) (“Courts have afforded a presumption of fairness and reasonableness

23 of a settlement agreement where that agreement was the product of non-collusive, arms’ length

24 negotiations conducted by capable and experienced counsel”); Stewart v. Applied Materials, Inc.,

25 No. 15 Civ. 02632 (JST), 2017 WL 3670711, at *6 (N.D. Cal. Aug. 25, 2017) (“[t]he

26 recommendations of plaintiffs’ counsel should be given a presumption of reasonableness.”).

27 Courts also recognize that the “assistance of an experienced mediator in the settlement process

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                    18
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 25 of 31




 1 confirms that the settlement is non-collusive.” Satchell v. Fed. Express Corp., No. 03 Civ. 2659

 2 (SI), 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13, 2007).

 3          Here, the Settlement merits a presumption of fairness because it is the product of

 4 extensive arm’s length negotiations among counsel with extensive experience in securities class

 5 action litigation, following vigorous litigation, including a carefully conducted investigation,

 6 settlement-related confirmatory discovery, and with the recommendation of an experienced and

 7 neutral mediator, Robert A. Meyer, Esq. of JAMS Mediation, Arbitration and ADR Services (the

 8 “Mediator”). ¶ 18. Before the February 20, 2019 mediation session, the Parties exchanged

 9 mediation statements. During the mediation, the Parties gave thoughtful presentations on the

10 perceived strengths and weaknesses of their respective claims and defenses and had full and

11 frank discussions concerning the merits. The negotiations focused on disputed issues of whether

12 any of the Defendants acted with the requisite scienter, on loss causation, and on the appropriate

13 amount of damages. After the mediation ended without an agreement to settle, the Mediator

14 facilitated further discussion with the Parties, which ultimately culminated in the Parties

15 accepting the Mediator’s proposal.

16          Finally, the Settlement has none of the indicia of collusion identified by the Ninth Circuit.

17 See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011) (“subtle

18 signs” of collusion include a “disproportionate distribution of the settlement” between the class

19 and class counsel, “a ‘clear sailing’ arrangement providing for the payment of attorneys’ fees

20 separate and apart from class funds,” or an agreement for “fees not awarded to revert to

21 defendants rather than be added to the class fund”).

22                 3.      The Relief Provided to the Settlement Class Is Adequate and
                           the Settlement Treats Class Members Equitably Relative to
23                         Each Other

24          Rule 23(e)(2)(C)(i), which requires that “relief provided for the class is adequate, taking

25 into account the costs, risks, and delays of trial and appeal,” has been discussed above.

26          Rule 23(e)(2)(C)(ii) considers whether the relief is adequate, taking into account the

27 “effectiveness of any proposed method of distributing relief to the class, including the method of

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     19
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 26 of 31




 1 processing class-member claims.” As set forth below in Section V, discussing the proposed Plan

 2 of Allocation, the proceeds of the Settlement will be distributed to Settlement Class Members

 3 who submit valid and timely claims. Using the formulas of the Plan of Allocation, the Claims

 4 Administrator will calculate claimants’ Recognized Claims using the transactional information

 5 provided by claimants in their Claim Forms, which can be mailed to the Claims Administrator,

 6 submitted online using the settlement website, or, for large investors with hundreds of

 7 transactions, submitted via e-mail to the Claims Administrator’s electronic filing team. Lead

 8 Plaintiff’s claim will be calculated the same way. Because most securities are held in “street

 9 name” by the brokers that buy them on behalf of clients, the Claims Administrator, Lead

10 Counsel, and Defendants do not have Settlement Class Members’ transactional data and a claims

11 process is required. Because the Settlement does not recover 100% of alleged damages, the

12 Claims Administrator will determine each eligible claimant’s pro rata share of the Net

13 Settlement Fund based upon each claimant’s total “Recognized Claim” compared to the

14 aggregate Recognized Claims of all eligible claimants.

15          Once the Claims Administrator has processed all submitted claims, notified claimants of

16 deficiencies or ineligibility, processed responses, and made claim determinations, distributions

17 will be made to eligible claimants using checks.

18          After an initial distribution of the Net Settlement Fund, if there is any balance remaining

19 in the Net Settlement Fund (whether by reason of tax refunds, uncashed checks or otherwise),

20 after nine (9) months from the date of initial distribution, Lead Counsel will, if feasible and

21 economical, re-distribute the balance among eligible claimants who have cashed their initial

22 checks and who would receive at least $10.00 from such re-distribution. These re-distributions

23 will be repeated until the balance in the Net Settlement Fund is no longer cost-effective and

24 feasible to distribute. See Miller Decl. Ex. B (Full Notice) ¶ 59. Any balance that still remains

25 in the Net Settlement Fund after re-distribution(s) which is not feasible or economical to

26 reallocate after payment of any outstanding Notice and Administration Expenses or Taxes, if

27 any, will be contributed to Investor Protection Trust (“IPT”), a 501(c)(3) nonprofit organization

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                    20
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 27 of 31




 1 devoted to investor education serving the public interest that is not affiliated with Lead Plaintiff

 2 or Lead Counsel, upon authorization by the Court. 11

 3          The terms of any proposed award of attorneys’ fees (Rule 23(e)(2)(C)(iii)), are discussed
 4 in Lead Counsel’s accompanying fee and expense application. Lead Counsel seeks an award of

 5 attorneys’ fees and expenses pursuant to the common fund doctrine and the request is fully

 6 within the discretion of the Court, was not negotiated with Defendants, and is separate from the

 7 Settlement. Any fees and expenses that are awarded by the Court are payable upon award.

 8          Finally, Rule 23(e)(2)(C)(iv) asks the Court to consider the fairness of the proposed
 9 Settlement in light of any agreement required to be identified under Rule 23(e)(3). Here, the

10 only agreements made by the Parties in connection with the Settlement are the Stipulation and

11 the confidential Supplemental Agreement concerning the circumstances under which Defendants

12 may terminate the Settlement based upon the number of exclusion requests. See Stipulation ¶ 40.

13 The settling Parties wish to continue keeping the terms of the Supplemental Agreement,

14 including the number of exclusions necessary to terminate the Settlement, confidential. 12, 13

15
     11
      The IPT is an appropriate cy pres recipient because of the nature of the securities fraud claims
16 asserted in the Action and this District has approved it in other similar actions. See Hefler v.
   Wells Fargo & Co., No. 16 Civ. 5479, 2018 WL 6619983, at *11 (N.D. Cal. Dec. 18, 2018); In
17 Re: Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig., No. 15 MDL

18 2672 (CRB) (JSC), 2019 WL 2077847, at *4 (N.D. Cal. May 10, 2019) (granting final approval
   of securities fraud class action settlement and IPT as cy pres recipient).
19
   12
      Courts in this district have granted final approval to settlements that include a supplemental
20 agreement that is either not filed with the court, or is filed under seal. See, e.g., Stipulation of
   Settlement, In re Lendingclub Sec. Litig., No. 16 Civ. 02627 (WHA) (N.D. Cal. Feb. 21, 2018),
21 ECF No. 333-1; Order Granting Prelim. Approval of Class Settlement, In re Lendingclub, No. 16

22 Civ. 02627 (WHA) (N.D. Cal. Mar. 16, 2018), ECF No. 343 (preliminarily approving securities
   fraud class action settlement that provided for a supplemental agreement that would either not be
23 filed with the court, or would be submitted for in camera review at the court’s request); Order
   Granting Mot. For Final Approval of Settlement, In re Lendingclub, No. 16 Civ. 02627 (WHA)
24 (N.D. Cal. July 20, 2018), ECF No. 383; Stipulation and Agreement of Settlement, In re
   Volkswagen, ECF No. 6110 (granting final approval of securities fraud class action settlement).
25
   13
      Rule 23(e)(2)(D), whether the proposal treats class members equitably with respect to each
26
   other has been discussed and is addressed in Section V below.
27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                    21
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 28 of 31




 1          In sum, each of the relevant factors for considering approval of a class action settlement

 2 fully supports a finding that the Settlement here is fair, reasonable, and adequate.

 3 V.       THE PLAN OF ALLOCATION IS FAIR, REASONABLE, AND
            ADEQUATE
 4
            In the Preliminary Approval Order, the Court preliminarily approved the Plan of
 5
     Allocation. Lead Plaintiff now requests final approval of the Plan of Allocation. A plan of
 6
     allocation in a class action “is governed by the same standards of review applicable to approval
 7
     of the settlement as a whole: the plan must be fair, reasonable and adequate.” Omnivision, 559
 8
     F. Supp. 2d at 1045. “It is reasonable to allocate the settlement funds to class members based on
 9
     the extent of their injuries or the strength of their claims on the merits.” Id. An allocation
10
     formula need only have a reasonable basis, particularly if recommended by experienced class
11
     counsel. See Heritage Bond, 2005 WL 1594403, at *11.
12
            The Plan of Allocation is detailed in the long form Notice and incorporated by reference
13
     into the Stipulation. See Stipulation ¶ 1(ff); Miller Decl. Ex. B (Full Notice) at 10-12. The Full
14
     Notice is posted online at www.QuantumSecuritiesLitigation.com, is downloadable, and may be
15
     mailed to Settlement Class Members upon request. See Miller Decl. ¶ 9.
16
            The Plan of Allocation is based on an out-of-pocket theory of damages consistent with
17
     Section 10(b) of the Exchange Act, and reflects an assessment of the damages that Lead Plaintiff
18
     contends could have been recovered under the theories of liability asserted in the Action. More
19
     specifically, the Plan of Allocation reflects, and is based on, Lead Plaintiff’s allegation that the
20
     price of Quantum common stock was artificially inflated during the period from April 18, 2016
21
     through and including February 8, 2018, due to Defendants’ alleged materially false and
22
     misleading statements and omissions. The Plan of Allocation is based on the premise that the
23
     decreases in the price of Quantum common stock that followed the alleged corrective disclosures
24
     that occurred on August 9, 2017 and February 8, 2018 may be used to measure the alleged
25
     artificial inflation in the price of Quantum common stock prior to these disclosures. ¶ 35; Miller
26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     22
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 29 of 31




 1 Decl. Ex. B (Full Notice) at 10-12. The same methodology would have been proffered by Lead

 2 Plaintiff at summary judgment and trial had the Action not settled.

 3          An individual Claimant’s recovery under the Plan of Allocation will depend on a number

 4 of factors, including how many shares of Quantum common stock the Claimant purchased or

 5 sold during the Settlement Class Period, when that Claimant bought or sold the shares, and the

 6 number of valid claims filed by other Claimants. If a Claimant has an overall market gain with

 7 respect to his, her, or its overall transactions in Quantum stock during the Settlement Class

 8 Period, or if the Claimant purchased shares during the Settlement Class Period, but did not hold

 9 any of those shares through at least one of the alleged corrective disclosures, the Claimant’s

10 recovery under the Plan of Allocation will be zero, as any loss suffered would not have been

11 caused by the revelation of the alleged fraud. ¶ 37.

12          Lead Plaintiff and Lead Counsel believe that the proposed Plan of Allocation will result

13 in a fair and equitable distribution of the Net Settlement Fund among Settlement Class Members

14 similar to the result if Lead Plaintiff prevailed at trial. Id. To date, no objections to the Plan of

15 Allocation have been filed on this Court’s docket. ¶ 9; see also Miller Decl. ¶ 14.

16           For these reasons, Lead Plaintiff respectfully requests that the Court approve the

17 proposed Plan of Allocation.

18 VI.      THE SETTLEMENT CLASS SHOULD BE FINALLY CERTIFIED

19          The Court previously granted preliminary certification to the Settlement Class under

20 Rules 23(a) and (b)(3). See Preliminary Approval Order ¶ 4. Because nothing has occurred

21 since then to cast doubt on the propriety of class certification for settlement purposes, and no

22 objections have been received to date, the Court should grant final class certification.

23

24

25

26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     23
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 30 of 31




 1                                            CONCLUSION

 2          For all the foregoing reasons, Lead Plaintiff respectfully requests that the Court: (i) grant

 3 final approval of the Settlement; (ii) approve the Plan of Allocation as fair, reasonable, and

 4 adequate; and (iii) finally certify the Settlement Class, for settlement purposes only.

 5 Dated: October 10, 2019                         Respectfully submitted,

 6                                                 KIRBY McINERNEY LLP
 7
                                           By:     /s/ Ira M. Press
 8                                                 Ira M. Press
                                                   Christopher S. Studebaker
 9                                                 250 Park Avenue, Suite 820
                                                   New York, New York 10177
10                                                 Telephone: (212) 371-6600
11                                                 Facsimile: (212) 699-1194
                                                   ipress@kmllp.com
12                                                 cstudebaker@kmllp.com

13                                                 Counsel for Lead Plaintiff Globis Capital Advisors
                                                   L.L.C. and the Proposed Plaintiff Class
14

15                                                 Robert V. Prongay (#270796)
                                                   Lionel Z. Glancy (#134180)
16                                                 Lesley F. Portnoy (#304851)
                                                   GLANCY PRONGAY & MURRAY LLP
17                                                 1925 Century Park East, Suite 2100
                                                   Los Angeles, California 90067
18                                                 Telephone: (310) 201-9150
19                                                 Facsimile: (310) 432-1495
                                                   rprongay@glancylaw.com
20                                                 lportnoy@glancylaw.com

21                                                 Liaison Counsel for Lead Plaintiff Globis Capital
                                                   Advisors L.L.C. and the Proposed Plaintiff Class
22

23

24

25

26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     24
      Case 3:18-cv-00923-RS Document 61 Filed 10/10/19 Page 31 of 31




 1                       PROOF OF SERVICE BY ELECTRONIC POSTING

 2          I, the undersigned say:

 3          I am not a party to the above case and am over eighteen years old. On October 10, 2019,

 4 I served true and correct copies of the foregoing document, by posting the document

 5 electronically to the ECF website of the United States District Court for the Northern District of

 6 California, for receipt electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on October 10, 2019, at New York, New York.

 9

10                                                 /s/ Ira M. Press
                                                   Ira M. Press
11
                                                   Counsel for Lead Plaintiff Globis Capital Advisors
12                                                 L.L.C. and the Proposed Plaintiff Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
     PLAN OF ALLOCATION AND MEMORANDUM IN SUPPORT THEREOF
     CASE NO. 3:18 -CV-00923-RS
                                                     25
